On Application for Rehearing.
The decree in this ease was not designed to reverse the judgment of the lower court so as to reject the pretensions of the plaintiffs as heirs of W. E. Ply, and as entitled as such to his share in the movable property belonging to the succession of his grandmother, and touching which there was no dispute in this controversy. The judgment of the lower court in those respects remains undisturbed.
Our previous judgment can be amended without granting a rehearing.
It is therefore ordered that our previous decree be amended so as to read as follows:
It is therefore ordered and decreed that the judgment appealed from, as far as it annuls the judgment on the account in favor of Eli Noble and transferred to Mrs. Watt and the proceedings thereunder and the sale of the real estate Adjudicated to Mrs. Watt, and entitles plaintiffs to recover the share of W. E. Ply therein and rents and revenues thereof, be reversed.
It is now ordered and decreed that there be judgment rejecting plaintiff’s demand for tiie nullity of said judgment, of the proceedings and of the sale thereunder to Mrs. Watt, aud for rents and revenues, and that in other respects said judgment appealed from be affirmed at plaintiff’s costs in both courts.
Rehearing refused.